 

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

 

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made as of the 15 day of May, 2013, by and between IEC
ELECTRONICS CORP., a corporation formed under the laws of the State of Delaware
(“Borrower”) and MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”).

 

WITNESSETH:

 

WHEREAS, the parties hereto are parties to a Fourth Amended and Restated Credit
Facility Agreement dated as of January 18, 2013 (as amended, the “Credit
Agreement”);

 

WHEREAS, Section 12.1, Section 12.2 and Section 12.3 of the Credit Agreement
require that the Borrower maintain certain financial covenants unless the Lender
otherwise consents in writing; and

 

WHEREAS, Borrower has requested and the Lender has agreed to (i) waive Events of
Default arising from non-compliance with the aforementioned covenants for the
Fiscal Quarter ending March 29, 2013 and (ii) modify the covenants in Section
12.1 and Section 12.3 for future Fiscal Quarters, all on the terms and
conditions herein set forth.

 

NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.          DEFINITIONS. All capitalized terms used herein and not defined shall
have the meaning given such terms in the Credit Agreement.

 

2.          AMENDMENTS. Effective as of the date of this Amendment:

 

(a)         Section 12.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“12.1    Debt to EBITDARS. Maintain at all times a Debt to EBITDARS Ratio, on a
consolidated basis, no greater than the following ratios for the following
periods, reported at the end of each Fiscal Quarter:

 

6/28/2013 through and including 12/27/2013    < 3.25 to 1.00

 

12/28/2013 through and including 3/28/2014      < 3.00 to 1.00

 

329/2014 and thereafter      < 2.75 to 1.00”

  

 

 

  

(b)          Section 12.3 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“12.3     Fixed Charge Coverage Ratio. Commencing with the three month period
ending June 28, 2013, maintain at all times a Fixed Charge Coverage Ratio, on a
consolidated basis, no less than the following ratios for the following periods,
reported at the end of each Fiscal Quarter:

 

6/28/2013 > 0.95 to 1.00     9/30/2013 > 1.00 to 1.00     12/27/2013 > 1.15 to
1.00     3/28/2014 and thereafter > 1.25 to 1.00”

  

3.          WAIVER. Lender hereby waives any Event of Default arising under
Section 14.1(b) of the Credit Agreement as a result of Borrower’s non-compliance
with Section 12.1, Section 12.2 and Section 12.3 of the Credit Agreement for the
Fiscal Quarter ending March 29, 2013. Borrower acknowledges and agrees that the
foregoing waiver shall not constitute a waiver of any Event of Default arising
under (i) any other covenant in the Credit Agreement for any period not
specified herein or (ii) any financial covenant in the Credit Agreement for any
other period.

 

4.          Representations and Warranties. Borrower hereby makes the following
representations and warranties to the Lender as of the date hereof, each of
which shall survive the effectiveness of this Amendment and continue in effect
as of the date hereof so long as any Obligations remain unpaid:

 

4.1           Authorization. Borrower has full power and authority to borrow
under the Credit Agreement, as amended by this Amendment, and to execute,
deliver and perform this Amendment and any documents delivered in connection
with it and all other related documents and transactions, all of which have been
duly authorized by all proper and necessary corporate action. The execution and
delivery of this Amendment by Borrower will not violate the provisions of, or
cause a default under, Borrower’s Organizational Documents, any law or any
agreement to which Borrower is a party or by which it or its assets are bound.

 

4.2           Binding Effect. This Amendment has been duly executed and
delivered by Borrower, and the Credit Agreement, as amended by this Amendment,
is the legal, valid and binding obligation of Borrower enforceable against
Borrower in accordance with its terms, except to the extent that enforcement of
any such obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.

 

4.3           Consents; Governmental Approvals. No consent, approval or
authorization of, or registration, declaration or filing with, any Governmental
Authority or any other Person is required in connection with the valid
execution, delivery or performance of this Amendment or any other document
executed and delivered by Borrower herewith or in connection with any other
transactions contemplated hereby.

 

- 2 -

 

  

4.4           Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof except for those representations that by their terms are made as of
a specific date.

 

4.5           No Events of Default. No Event of Default and no event which, with
notice and/or the passage of time, would constitute an Event of Default has
occurred or is continuing, except as waived by the this Amendment.

 

4.6           No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements herein or therein not
misleading in light of the circumstances in which they were made.

 

5.          CONDITIONS OF AMENDMENT. The Lender shall have no obligation to
execute or deliver this Amendment until each of the following conditions shall
have been satisfied:

 

5.1           Authorization. Borrower shall have taken all appropriate corporate
action to authorize, and its directors, if and as required by Borrower’s
Organizational Documents, shall have adopted resolutions authorizing the
execution, delivery and performance of this Amendment and the taking of all
other action contemplated by this Amendment, and Lender shall have been
furnished with copies of all such corporate action, certified by an authorized
officer of Borrower as being true and correct and in full force and effect
without amendment on the date hereof, and such other corporate documents as
Lender may request.

 

5.2           Consents. Borrower shall have delivered to Lender any and all
consents, if any, necessary to permit the transactions contemplated by this
Amendment.

 

5.3           Fees. Borrower shall have paid all reasonable fees and
disbursements of Lender’s counsel and all recording fees, search fees, charges
and taxes in connection with this Amendment and all transactions contemplated
hereby or made other arrangements with respect to such payment as are
satisfactory to Lender.

 

5.4           Deliveries. Borrower shall have delivered to Lender, this
Amendment and such additional documents, consents, authorizations, insurance
certificates, governmental consents and other instruments and agreements as
Lender or its counsel may reasonably require and all documents, instruments and
other legal matters in connection with the Loan Documents shall be reasonably
satisfactory to Lender and its counsel.

 

5.6           Representations and Warranties. The representations and warranties
set forth in this Amendment and in the Loan Documents shall be true, correct and
complete on the date hereof, except for those representations that by their
terms are made as of a specific date.

 

5.7           No Event of Default. No Event of Default or Default shall have
occurred and be continuing on the date hereof, except as waived by this
Amendment.

 

- 3 -

 

  

5.8           No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements herein or therein not
misleading in light of the circumstances in which they were made.

 

6.          MISCELLANEOUS.

 

6.1           Reaffirmation of Security Documents. Borrower hereby (a)
acknowledges and reaffirms the execution and delivery of the Security Documents,
(b) acknowledges, reaffirms and agrees that the security interests granted under
the Security Documents continue in full force and effect as security for all
indebtedness, obligations and liabilities under the Loan Documents, as may be
amended from time to time, and (c) remakes the representations and warranties
set forth in the Security Documents as of the date hereof.

 

6.2           Entire Agreement; Binding Effect. The Credit Agreement, as amended
by this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Amendment shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of, and
be enforceable by the Lender and its respective successors and assigns. The
Credit Agreement, as amended hereby, is in full force and effect and, as so
amended, is hereby ratified and reaffirmed in its entirety.

 

6.3           Severability. If any provision of this Amendment shall be
determined by a court to be invalid, such provision shall be deemed modified to
conform to the minimum requirements of applicable law.

 

6.4           Headings. The section headings inserted in this Amendment are
provided for convenience of reference only and shall not be used in the
construction or interpretation of this Amendment.

 

6.5           Counterparts. This Amendment may be executed by the parties hereto
in separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

  

[signature page follows]

 

- 4 -

 

 

[First Amendment to Amended and Restated Credit Facility Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.

 

MANUFACTURERS AND TRADERS TRUST COMPANY,     By: /s/ J. Theodore Smith   Name:
J. Theodore Smith   Title:   Vice President     IEC ELECTRONICS CORP.     By:
/s/ W. Barry Gilbert   Name: W. Barry Gilbert   Title:   Chairman and Chief
Executive Officer

  

 



 